DETAILED ACTION
	Claims 1-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to claims 12 and 13 have overcome the rejections under 35 U.S.C. 101. The rejections under 35 U.S.C. 101 of claims 12 and 13 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-26 under 35 U.S.C. 103 on pages 7-11 of the reply filed 04/29/2022 have been fully considered but they are not persuasive.
	In the section titled “Claim Rejections – 35 U.S.C. 103” starting on page 7 of the reply filed 04/29/2022, Applicant argues that Jessen does not teach or suggest linking the new module to the vehicle based on assigning the new module the unique vehicle identity of the vehicle.
	It is the examiner’s opinion that Jessen does teach “assigning the new module the unique vehicle identity of the vehicle and thereby linking the new module to the vehicle.” From column 17 line 4 to column 18 line 12, Jessen teaches that “in response to detecting connection of the pod unit to the base unit, the base computing system or pod computing system invokes a handshaking procedure by exchanging messages with each other”, that “the computing system of the base unit establishes data connections with one or more components of the pod unit. For example, a physical (e.g., wired) communications link, a secure wireless communications link, or both, may be established between a computing system on the pod unit and the base computing system”, and that “the central computing system can assign a unique identifier to an assembled vehicle that is used to identify the vehicle while the base unit and pod unit are connected”. The examiner understands the assignment of a unique identifier to the assembled vehicle to at least be part of the linking process of the new module to the vehicle. Therefore, the previous grounds of rejection are maintained. See the claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 10, 12-14, 17-18, 20-21, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Birnschein (US 2018/0345971 A1), in view of Jessen (US 10,545,509 B1).

Regarding claim 1, Birnschein discloses a method, performed by a control device of a vehicle assembled from a set of modules (In fig. 4 and paragraphs [0044], [0048], and [0056], Birnschein discloses a vehicle 400 comprising a body module 402 and first and second drive modules 404A and 404B (vehicle assembled from a set of modules) which includes vehicle computing device 412 and drive module controller 450), for replacing a first module of the vehicle with a new module from the set of modules, the vehicle comprising:
at least one drive module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises first and second drive modules 404A and 404B); and
at least one functional module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises a body module 402 (functional module));
wherein the at least one drive module comprises a pair of wheels (In fig. 1 and paragraph [0039], Birnschein discloses that the drive modules 104A and 104B include wheels 112; see also paragraphs [0027]-[0028] where Birnschein discloses that each drive module has a first and second wheel) and is configured to be autonomously operated (In paragraph [0048], Birnschein discloses that vehicle 400 is an autonomous vehicle; see also paragraph [0088] where Birnschein discloses that the drive module is capable of autonomously controlling itself to, for example, locate, align with, and couple to a connection interface of the body module under its own power) and drive the assembled vehicle (In paragraph [0075], Birnschein discloses that the vehicle operates at least partially using at least one of the drive modules), the method comprising:
setting the vehicle into a maintenance mode indicating that the vehicle is not available for operation (In fig. 8 and paragraphs [0076]-[0078], Birnschein discloses that upon detecting a fault has occurred in the first drive module at operation 804 and upon determining that it is not safe to continue operating with the first drive module deactivated at operation 812, “the method 800 proceeds, at operation 814, to bring the vehicle to a safe stop and, at operation 816, to initiate replacement of the first drive module” where “initiating replacement of the first drive module at operation 816 may begin by sending a message to a teleoperations computing device, a repair service, an automated service robot, or other entity”; the examiner understands sending a message indicating that the vehicle has been brought to a stop and needs to undergo replacement of a module to indicate that the vehicle has entered a maintenance mode (indicate that the vehicle has changed “mode” of operation to begin performing method 1000 for replacing a drive module) under its broadest reasonable interpretation; see also the present specification in which applicant discloses that setting the vehicle into a maintenance mode may comprise changing the status of a vehicle mode on page 11 or that setting the vehicle into a maintenance mode may comprise setting a software mark (flag) of the control device to indicate a maintenance mode on page 12, but where setting the vehicle into maintenance mode is not restricted to these embodiments); and
preparing the vehicle for physical disconnection of the first module (In fig. 10 and paragraphs [0085]-[0087], Birnschein discloses a method 1000 for replacing a drive module of a vehicle, which includes at operation 1002 supporting a body of the vehicle by one or more supports before at operation 1004 disconnecting the first drive module from the body module);
the method further comprising, when the first module has been physically disconnected from the vehicle (In fig. 10 and paragraph [0087], Birnschein discloses that at operation 1004, the first drive module is disconnected from the body module) and the new module has been physically connected to the vehicle (In fig. 10 and paragraphs [0088]-[0089], Birnschein discloses that at operation 1010, a new drive module is installed at the body module, including at operation 1018 mechanically connecting the drive module and body module):
establishing an electrical connection between the new module and the vehicle (In fig. 10 and paragraph [0089], Birnschein discloses that operation 1018 includes mechanically connecting the drive module and body module, where the coupling interface may include one or more blind connections for electricity and that “mechanically connecting the coupler of the third drive module with the corresponding coupler at the first end of the body module automatically establishes one or more blind electrical connections between the third drive module and the body module”);
setting the vehicle into an operational mode (In fig. 10 and paragraph [0090], Birnschein discloses that at operation 1022 the vehicle may be operated (e.g., to drive to a destination)).
Birnschein does not explicitly disclose the vehicle further comprising a unique vehicle identity; and
the method further comprising, when the first module has been physically disconnected from the vehicle and the new module has been physically connected to the vehicle:
assigning the new module the unique vehicle identity of the vehicle and thereby linking the new module to the vehicle; and
verifying the electrical connection of the new module.
However, Jessen teaches the vehicle further comprising a unique vehicle identity (From column 17 line 62 to column 18 line 12, Jessen teaches that “the central computing system can assign a unique identifier to an assembled vehicle that is used to identify the vehicle while the base unit and pod unit are connected”); and
the method further comprising, when the first module has been physically disconnected from the vehicle and the new module has been physically connected to the vehicle:
assigning the new module the unique vehicle identity of the vehicle and thereby linking the new module to the vehicle (From column 17 line 4 to column 18 line 12, Jessen teaches that “in response to detecting connection of the pod unit to the base unit, the base computing system or pod computing system invokes a handshaking procedure by exchanging messages with each other”, that “a physical (e.g., wired) communications link, a secure wireless communications link, or both, may be established between a computing system on the pod unit and the base computing system”, and that “the central computing system can assign a unique identifier to an assembled vehicle that is used to identify the vehicle while the base unit and pod unit are connected”; the examiner understands the assignment of a unique identifier to the assembled vehicle to at least be part of the linking process of the new module to the vehicle); and
verifying the electrical connection of the new module (From column 19 line 23 to column 20 line 5, Jessen teaches that the base (driving module) computing system performs a verification procedure to confirm that a recently connected pod unit (functional module) is properly connected to the base unit (driving module), and that “for example, the computing system may confirm that an electrical power connection between pod and base is established”).
Jessen is considered to be analogous to the claimed invention in that they both pertain to setting a vehicle identity and verifying an electrical connection in a modular vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jessen with the method and vehicle of Birnschein, where doing so allows the vehicle identifier (rather than identifiers of the modules themselves) to be utilized in matters concerning the vehicle as a whole, as suggested by Jessen from column 17 line 62 to column 18 line 12. This is advantageous in that it more easily identifies the overall aggregated vehicle, simplifying recognizing the vehicle and the corresponding modules required for assembly. Additionally, implementing verifying the electrical connection between modules before operation of the vehicle is advantageous in that it enhances the safety of the system, ensuring that the vehicle is capable of effective and safe operation before preceding to navigate or otherwise carry out its mission.

Regarding claim 4, Birnschein discloses wherein preparing the vehicle for physical disconnection of the first module comprises controlling the modules, such that the at least one drive module is not supporting the load of the at least one functional module (In fig. 10 and paragraphs [0085]-[0087], Birnschein discloses a method 1000 for replacing a drive module of a vehicle, which includes at operation 1002 supporting a body of the vehicle by one or more supports before at operation 1004 disconnecting the first drive module from the body module).

Regarding claim 5, Birnschein discloses wherein the at least one functional module is controlled to extend at least one support leg, such that the load of the at least one functional module is supported by the at least one support leg (In fig. 10 and paragraphs [0085]-[0087], Birnschein discloses a method 1000 for replacing a drive module of a vehicle, which includes at operation 1002 supporting a body of the vehicle by one or more supports before at operation 1004 disconnecting the first drive module from the body module; see also paragraph [0033] where Birnschein discloses that the supports 106 may comprise jacks (e.g., hydraulic jacks, screw jacks, scissor jacks, pneumatic cylinders, etc.) that are built into an underside of the body module 102 (functional module) that may be operated automatically).

Regarding claim 7, Birnschein discloses wherein preparing the vehicle for physical disconnection of the first module comprises saving operational data of the first module in the first module (In paragraph [0057], Birnschein discloses that a diagnostics module 458 may execute on the drive module controller 450 and that any failures or anomalies (operational data) may be recorded in a fault log 460, where the fault log 460 may store a snapshot of operating conditions leading up to the failure or anomalous measurement and may be stored locally at the drive module).

Regarding claim 8, Birnschein discloses wherein preparing the vehicle for physical disconnection of the first module comprises electrically disconnecting the first module from the vehicle (In fig. 8 and in paragraph [0077], Birnschein discloses that after detecting a fault in the drive module at operation 804, deactivating the first drive module including electrically disconnecting a battery of the first drive module from the body module and the second drive module).

Regarding claim 10, Birnschein discloses wherein setting the vehicle into a maintenance mode involves setting some or all modules of the vehicle into a maintenance mode (In fig. 8 and paragraphs [0076]-[0078], Birnschein discloses that upon detecting a fault has occurred in the first drive module at operation 804 and upon determining that it is not safe to continue operating with the first drive module deactivated at operation 812, “the method 800 proceeds, at operation 814, to bring the vehicle to a safe stop and, at operation 816, to initiate replacement of the first drive module” where “initiating replacement of the first drive module at operation 816 may begin by sending a message to a teleoperations computing device, a repair service, an automated service robot, or other entity”; the examiner understands sending a message indicating that the vehicle has been brought to a stop and needs to undergo replacement of a module to be a maintenance mode under its broadest reasonable interpretation, and that in order to replace the drive module at least the drive module and body module (functional module) must be set into the “maintenance mode” and participate in the replacement of the drive module).

Regarding claim 12, Birnschein discloses a computer program product comprising a non-transitory computer-readable medium containing a program of instructions which, when the program is executed by a computer, cause the computer to carry out a method (In paragraph [0097], Birnschein discloses that “The various techniques described herein may be implemented in the context of computer-executable instructions or software, such as program modules, that are stored in computer-readable storage and executed by the processor(s) of one or more computers or other devices such as those illustrated in the figures”).
See claim 1, where the combination of Birnschein and Jessen discloses the method according to claim 1.

Regarding claim 13, Birnschein discloses a non-transitory computer-readable medium comprising instructions, which when executed by a computer, cause the computer to carry out a method (In paragraph [0097], Birnschein discloses that “The various techniques described herein may be implemented in the context of computer-executable instructions or software, such as program modules, that are stored in computer-readable storage and executed by the processor(s) of one or more computers or other devices such as those illustrated in the figures”).
See claim 1, where the combination of Birnschein and Jessen discloses the method according to claim 1.

Regarding claim 14, Birnschein discloses a control device of a vehicle assembled from a set of modules (In fig. 4 and paragraphs [0044], [0048], and [0056], Birnschein discloses a vehicle 400 comprising a body module 402 and first and second drive modules 404A and 404B (vehicle assembled from a set of modules) which includes vehicle computing device 412 and drive module controller 450), the control device being configured for replacing a first module of the vehicle with a new module from the set of modules, the vehicle comprising:
at least one drive module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises first and second drive modules 404A and 404B); and
at least one functional module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises a body module 402 (functional module));
wherein the at least one drive module comprises a pair of wheels (In fig. 1 and paragraph [0039], Birnschein discloses that the drive modules 104A and 104B include wheels 112; see also paragraphs [0027]-[0028] where Birnschein discloses that each drive module has a first and second wheel) and is configured to be autonomously operated (In paragraph [0048], Birnschein discloses that vehicle 400 is an autonomous vehicle; see also paragraph [0088] where Birnschein discloses that the drive module is capable of autonomously controlling itself to, for example, locate, align with, and couple to a connection interface of the body module under its own power) and drive the assembled vehicle (In paragraph [0075], Birnschein discloses that the vehicle operates at least partially using at least one of the drive modules), the control device being configured to:
set the vehicle into a maintenance mode indicating that the vehicle is not available for operation (In fig. 8 and paragraphs [0076]-[0078], Birnschein discloses that upon detecting a fault has occurred in the first drive module at operation 804 and upon determining that it is not safe to continue operating with the first drive module deactivated at operation 812, “the method 800 proceeds, at operation 814, to bring the vehicle to a safe stop and, at operation 816, to initiate replacement of the first drive module” where “initiating replacement of the first drive module at operation 816 may begin by sending a message to a teleoperations computing device, a repair service, an automated service robot, or other entity”; the examiner understands sending a message indicating that the vehicle has been brought to a stop and needs to undergo replacement of a module to be a maintenance mode under its broadest reasonable interpretation); and
prepare the vehicle for physical disconnection of the first module (In fig. 10 and paragraphs [0085]-[0087], Birnschein discloses a method 1000 for replacing a drive module of a vehicle, which includes at operation 1002 supporting a body of the vehicle by one or more supports before at operation 1004 disconnecting the first drive module from the body module);
wherein the control device is further configured to, when the first module has been physically disconnected from the vehicle (In fig. 10 and paragraph [0087], Birnschein discloses that at operation 1004, the first drive module is disconnected from the body module) and the new module has been physically connected with the vehicle (In fig. 10 and paragraphs [0088]-[0089], Birnschein discloses that at operation 1010, a new drive module is installed at the body module, including at operation 1018 mechanically connecting the drive module and body module):
establish an electrical connection between the new module and the vehicle (In fig. 10 and paragraph [0089], Birnschein discloses that operation 1018 includes mechanically connecting the drive module and body module, where the coupling interface may include one or more blind connections for electricity and that “mechanically connecting the coupler of the third drive module with the corresponding coupler at the first end of the body module automatically establishes one or more blind electrical connections between the third drive module and the body module”);
set the vehicle into an operational mode (In fig. 10 and paragraph [0090], Birnschein discloses that at operation 1022 the vehicle may be operated (e.g., to drive to a destination)).
Birnschein does not explicitly disclose wherein the vehicle further comprises a unique vehicle identity; and
wherein the control device is further configured to, when the first module has been physically disconnected from the vehicle and the new module has been physically connected with the vehicle:
assign the new module the unique vehicle identity of the vehicle and thereby link the new module to the vehicle; and
verify the electrical connection of the new module.
However, Jessen teaches wherein the vehicle further comprises a unique vehicle identity (From column 17 line 62 to column 18 line 12, Jessen teaches that “the central computing system can assign a unique identifier to an assembled vehicle that is used to identify the vehicle while the base unit and pod unit are connected”); and
wherein the control device is further configured to, when the first module has been physically disconnected from the vehicle and the new module has been physically connected with the vehicle:
assign the new module the unique vehicle identity of the vehicle and thereby link the new module to the vehicle (From column 17 line 4 to column 18 line 12, Jessen teaches that “in response to detecting connection of the pod unit to the base unit, the base computing system or pod computing system invokes a handshaking procedure by exchanging messages with each other”, that “a physical (e.g., wired) communications link, a secure wireless communications link, or both, may be established between a computing system on the pod unit and the base computing system”, and that “the central computing system can assign a unique identifier to an assembled vehicle that is used to identify the vehicle while the base unit and pod unit are connected”; the examiner understands the assignment of a unique identifier to the assembled vehicle to at least be part of the linking process of the new module to the vehicle); and
verify the electrical connection of the new module (From column 19 line 23 to column 20 line 5, Jessen teaches that the base (driving module) computing system performs a verification procedure to confirm that a recently connected pod unit (functional module) is properly connected to the base unit (driving module), and that “for example, the computing system may confirm that an electrical power connection between pod and base is established”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jessen with the control device of Birnschein, where doing so allows the vehicle identifier (rather than identifiers of the modules themselves) to be utilized in matters concerning the vehicle as a whole, as suggested by Jessen from column 17 line 62 to column 18 line 12. This is advantageous in that it more easily identifies the overall aggregated vehicle, simplifying recognizing the vehicle and the corresponding modules required for assembly. Additionally, implementing verifying the electrical connection between modules before operation of the vehicle is advantageous in that it enhances the safety of the system, ensuring that the vehicle is capable of effective and safe operation before preceding to navigate or otherwise carry out its mission.

Regarding claim 17, Birsnchein discloses wherein the control device is configured to prepare the vehicle for physical disconnection of the first module by controlling the modules, such that the at least one drive module does not support the load of the at least one functional module (In fig. 10 and paragraphs [0085]-[0087], Birnschein discloses a method 1000 for replacing a drive module of a vehicle, which includes at operation 1002 supporting a body of the vehicle by one or more supports before at operation 1004 disconnecting the first drive module from the body module).

Regarding claim 18, Brisnchein discloses wherein the control device is configured to control the at least one functional module to extend at least one support leg, such that the load of the at least one functional module is supported by the at least one support leg (In fig. 10 and paragraphs [0085]-[0087], Birnschein discloses a method 1000 for replacing a drive module of a vehicle, which includes at operation 1002 supporting a body of the vehicle by one or more supports before at operation 1004 disconnecting the first drive module from the body module; see also paragraph [0033] where Birnschein discloses that the supports 106 may comprise jacks (e.g., hydraulic jacks, screw jacks, scissor jacks, pneumatic cylinders, etc.) that are built into an underside of the body module 102 (functional module) that may be operated automatically).

Regarding claim 20, Birnschein discloses wherein the control device is configured to prepare the vehicle for physical disconnection of the first module by saving operational data of the first module locally in the first module (In paragraph [0057], Birnschein discloses that a diagnostics module 458 may execute on the drive module controller 450 and that any failures or anomalies (operational data) may be recorded in a fault log 460, where the fault log 460 may store a snapshot of operating conditions leading up to the failure or anomalous measurement and may be stored locally at the drive module).

Regarding claim 21, Birnschein discloses wherein the control device is configured to prepare the vehicle for physical disconnection of the first module by electrically disconnecting the first module from the vehicle (In fig. 8 and in paragraph [0077], Birnschein discloses that after detecting a fault in the drive module at operation 804, deactivating the first drive module including electrically disconnecting a battery of the first drive module from the body module and the second drive module).

Regarding claim 23, Birnschein discloses wherein the control device is configured to set the vehicle into a maintenance mode by setting some or all modules of the vehicle into a maintenance mode (In fig. 8 and paragraphs [0076]-[0078], Birnschein discloses that upon detecting a fault has occurred in the first drive module at operation 804 and upon determining that it is not safe to continue operating with the first drive module deactivated at operation 812, “the method 800 proceeds, at operation 814, to bring the vehicle to a safe stop and, at operation 816, to initiate replacement of the first drive module” where “initiating replacement of the first drive module at operation 816 may begin by sending a message to a teleoperations computing device, a repair service, an automated service robot, or other entity”; the examiner understands sending a message indicating that the vehicle has been brought to a stop and needs to undergo replacement of a module to be a maintenance mode under its broadest reasonable interpretation, and that in order to replace the drive module at least the drive module and body module (functional module) must be set into the “maintenance mode” and participate in the replacement of the drive module).

Regarding claim 25, Birnschein discloses a vehicle assembled from a set of modules (In fig. 4 and paragraphs [0044], [0048], and [0056], Birnschein discloses a vehicle 400 comprising a body module 402 and first and second drive modules 404A and 404B (vehicle assembled from a set of modules)), the vehicle comprising:
at least one drive module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises first and second drive modules 404A and 404B); and
at least one functional module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises a body module 402 (functional module));
wherein the vehicle further comprises a control device (In fig. 4 and paragraphs [0044], [0048], and [0056], Birnschein discloses a vehicle 400 comprising a body module 402 and first and second drive modules 404A and 404B (vehicle assembled from a set of modules) which includes vehicle computing device 412 and drive module controller 450).
See claim 14, where the combination of Birnschein and Jessen discloses the control device of claim 14.

Regarding claim 26, Birnschein discloses a system, configured for replacing a first module of a vehicle assembled from a set of modules (In fig. 4 and paragraphs [0044], [0048], and [0056], Birnschein discloses a vehicle 400 comprising a body module 402 and first and second drive modules 404A and 404B (vehicle assembled from a set of modules) which includes vehicle computing device 412 and drive module controller 450) with a new module from the set of modules (In fig. 8 and paragraphs [0076]-[0078], Birnschein discloses that upon detecting a fault has occurred in the first drive module at operation 804 and upon determining that it is not safe to continue operating with the first drive module deactivated at operation 812, “the method 800 proceeds, at operation 814, to bring the vehicle to a safe stop and, at operation 816, to initiate replacement of the first drive module”), the vehicle comprising at least one drive module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises first and second drive modules 404A and 404B) and at least one functional module (In fig. 4 and paragraph [0044], Birnschein discloses that vehicle 400 comprises a body module 402 (functional module)), wherein the at least one drive module comprises a pair of wheels (In fig. 1 and paragraph [0039], Birnschein discloses that the drive modules 104A and 104B include wheels 112; see also paragraphs [0027]-[0028] where Birnschein discloses that each drive module has a first and second wheel) and is configured to be autonomously operated (In paragraph [0048], Birnschein discloses that vehicle 400 is an autonomous vehicle; see also paragraph [0088] where Birnschein discloses that the drive module is capable of autonomously controlling itself to, for example, locate, align with, and couple to a connection interface of the body module under its own power) and drive the assembled vehicle (In paragraph [0075], Birnschein discloses that the vehicle operates at least partially using at least one of the drive modules), the system comprising:
a control device (In fig. 4 and paragraphs [0044], [0048], and [0056], Birnschein discloses a vehicle 400 comprising a body module 402 and first and second drive modules 404A and 404B (vehicle assembled from a set of modules) which includes vehicle computing device 412 and drive module controller 450).
Birnschein does not explicitly disclose wherein the vehicle further comprises a unique vehicle identity, the system comprising:
a control center arranged in communication with the vehicle;
wherein the system further comprises a control device according to claim 14.
However, Jessen teaches wherein the vehicle further comprises a unique vehicle identity (From column 17 line 62 to column 18 line 12, Jessen teaches that “the central computing system can assign a unique identifier to an assembled vehicle that is used to identify the vehicle while the base unit and pod unit are connected”), the system comprising:
a control center arranged in communication with the vehicle (In column 9 lines 14-38, Jessen teaches that a central computing system 212 (control center) manages region-wide aspects of the modular vehicle transportation system, and that “the central computing system 212 may communicate over one or more wireless networks with pods, bases, and other components of modular vehicles located within the managed region 200”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jessen with the method and vehicle of Birnschein, where doing so allows the vehicle identifier (rather than identifiers of the modules themselves) to be utilized in matters concerning the vehicle as a whole, as suggested by Jessen from column 17 line 62 to column 18 line 12. This is advantageous in that it more easily identifies the overall aggregated vehicle, simplifying recognizing the vehicle and the corresponding modules required for assembly. Additionally, implementing a control center allows the management of a fleet of modules and vehicles as suggested by Jessen in column 9 lines 14-38. This is advantageous in that it facilitates an efficient operation of the fleet of vehicles and modules, where their operation can be more easily coordinated and managed from a central computing system.
See claim 14, where the combination of Birnschein and Jessen discloses the control device of claim 14.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Birnschein and Jessen, in view of Whipp (US 2002/0022979 A1).

Regarding claim 2, the combination of Birnschein and Jessen does not explicitly disclose wherein the vehicle is set into the maintenance mode based on a received command from a control center arranged in communication with the vehicle.
However, Whipp teaches wherein the vehicle is set into the maintenance mode based on a received command from a control center arranged in communication with the vehicle (In paragraph [0058], Whipp teaches that a vehicle 12 may change to the maintenance mode 76 upon query by the central data management facility 14 (control center)).
Whipp is considered to be analogous to the claimed invention in that they both pertain to the management of mode of vehicle operation of vehicle in a fleet. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement setting a vehicle into maintenance mode based on a transmission from a control center as taught by Whipp with the method and vehicle of Birnschein and Jessen, where doing so allows an entire fleet of vehicles to be managed by the control center. This is advantageous in that, for example, the vehicles in a fleet can undergo maintenance according to a managed schedule, for example, allowing the maximum number of vehicles to remain active.

Regarding claim 3, The combination of Birnschein and Jessen does not explicitly disclose wherein the vehicle is set into the maintenance mode based on a command from an operator, received via an operator interface on the vehicle or via a smart device.
However, Whipp teaches wherein the vehicle is set into the maintenance mode based on a command from an operator (In paragraph [0058], Whipp teaches that a vehicle 12 may change to the maintenance mode 76 by operation of a field operative 18), received via an operator interface on the vehicle (In paragraph [0056], Whipp teaches that an interactive interface 38 is mounted to a vehicle 12 and communicatively coupled with the local computer 24 of the vehicle 12, and that the interface 38 may be the only physical end user interface to rental system 10; see also paragraph [0058], where Whipp discloses that the use of interactive display 38 is available only to field operatives and maintenance workers during maintenance mode 76, where the examiner understands operation via a field operative 18 to at least include operation of the interface 38).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement setting the vehicle into a maintenance mode via an operator and interface on the vehicle as taught by Whipp with the vehicle and method of Birnschein and Jessen, where doing so allows a human operator to dictate the timing of the entrance of the vehicle into maintenance mode when inspecting and maintaining the vehicles. This is advantageous in that it allows more flexibility for transitioning the operational mode of the vehicle without requiring further coordination from the operator and system.

Regarding claim 15, the combination of Birnschein and Jessen does not explicitly disclose wherein the control device is configured to set the vehicle into a maintenance mode based on a received command from a control center arranged in communication with the vehicle.
However, Whipp teaches wherein the control device is configured to set the vehicle into a maintenance mode based on a received command from a control center arranged in communication with the vehicle (In paragraph [0058], Whipp teaches that a vehicle 12 may change to the maintenance mode 76 upon query by the central data management facility 14 (control center)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement setting a vehicle into maintenance mode based on a transmission from a control center as taught by Whipp with the control device of Birnschein and Jessen, where doing so allows an entire fleet of vehicles to be managed by the control center. This is advantageous in that, for example, the vehicles in a fleet can undergo maintenance according to a managed schedule, for example, allowing the maximum number of vehicles to remain active.

Regarding claim 16, the combination of Birnschein and Jessen does not explicitly disclose wherein the control device is configured to set the vehicle into a maintenance mode based on a command from an operator, received via an operator interface on the vehicle or via a smart device.
However, Whipp teaches wherein the control device is configured to set the vehicle into a maintenance mode based on a command from an operator (In paragraph [0058], Whipp teaches that a vehicle 12 may change to the maintenance mode 76 by operation of a field operative 18), received via an operator interface on the vehicle (In paragraph [0056], Whipp teaches that an interactive interface 38 is mounted to a vehicle 12 and communicatively coupled with the local computer 24 of the vehicle 12, and that the interface 38 may be the only physical end user interface to rental system 10; see also paragraph [0058], where Whipp discloses that the use of interactive display 38 is available only to field operatives and maintenance workers during maintenance mode 76, where the examiner understands operation via a field operative 18 to at least include operation of the interface 38).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement setting the vehicle into a maintenance mode via an operator and interface on the vehicle as taught by Whipp with the control device of Birnschein and Jessen, where doing so allows a human operator to dictate the timing of the entrance of the vehicle into maintenance mode when inspecting and maintaining the vehicles. This is advantageous in that it allows more flexibility for transitioning the operational mode of the vehicle without requiring further coordination from the operator and system.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Birnschein and Jessen, in view of Trimble (US 2004/0084920 A1).

Regarding claim 6, the combination of Birnschein and Jessen does not explicitly disclose wherein preparing the vehicle for physical disconnection of the first module comprises deleting the unique vehicle identity of the vehicle from the first module.
However, Trimble teaches wherein preparing the vehicle for physical disconnection of the first module comprises deleting the unique vehicle identity of the vehicle from the first module (In paragraph [0055], Trimble teaches that when the locking device is activated for removal of the module 20, “the vehicle identifier is ‘deactivated’ (e.g. removed, etc.) from the identification unit 204”).
Trimble is considered to be analogous to the claimed invention in that they both pertain to the use and removal of vehicle identifiers in a module to be used with a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Trimble with the method and vehicle of Birnschein and Jessen, where doing so prevents the module from maintaining its vehicle identifier after being removed from the vehicle. This is advantageous in that the removal of the vehicle identifier from the module which is no longer connected to the vehicle, for example, efficiently truncates the lifespan of storage of the vehicle identifier to only when it is in use, freeing memory and otherwise preventing confusion or improper utilization of the identifier.

Regarding claim 19, the combination of Birnschein and Jessen does not explicitly disclose wherein the control device is configured to prepare the vehicle for physical disconnection of the first module by deleting the unique vehicle identity of the vehicle from the first module.
However, Trimble teaches wherein the control device is configured to prepare the vehicle for physical disconnection of the first module by deleting the unique vehicle identity of the vehicle from the first module (In paragraph [0055], Trimble teaches that when the locking device is activated for removal of the module 20, “the vehicle identifier is ‘deactivated’ (e.g. removed, etc.) from the identification unit 204”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Trimble with the control device of Birnschein and Jessen, where doing so prevents the module from maintaining its vehicle identifier after being removed from the vehicle. This is advantageous in that the removal of the vehicle identifier from the module which is no longer connected to the vehicle, for example, efficiently truncates the lifespan of storage of the vehicle identifier to only when it is in use, freeing memory and otherwise preventing confusion or improper utilization of the identifier.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Birnschein and Jessen, in view of Byrnes (US 2016/0129958 A1).

Regarding claim 9, the combination of Birnschein and Jessen does not explicitly disclose instructing the new module to operate as a master or as a slave.
However, Byrnes teaches instructing the new module to operate as a master or as a slave (In paragraph [0078], Byrnes teaches that “one of the controllers on one of the drive modules might become the master, with the remainders being slaved to that controller, from the purpose or perspective of the overall control interface of the vehicle, or alternatively each of the controllers on the drive modules might be slaves to a single added vehicle controller which could just plug in a modular fashion into the central communications and power bus of the vehicle somewhere thereon”).
Byrnes is considered to be analogous to the claimed invention in that they both pertain to utilizing modules assembling a modular vehicle in a master slave relationship. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byrnes with the method and vehicle of Birnschein and Jessen, where doing so allows the consolidation of computing to one module. This is advantageous in that it simplifies operation of the vehicle, effectively allowing the vehicle to operate as one entity.

Regarding claim 22, the combination of Birnschein and Jessen does not explicitly disclose the control device further being configured to instruct the new module to operate as a master or as a slave.
However, Byrnes teaches the control device further being configured to instruct the new module to operate as a master or as a slave (In paragraph [0078], Byrnes teaches that “one of the controllers on one of the drive modules might become the master, with the remainders being slaved to that controller, from the purpose or perspective of the overall control interface of the vehicle, or alternatively each of the controllers on the drive modules might be slaves to a single added vehicle controller which could just plug in a modular fashion into the central communications and power bus of the vehicle somewhere thereon”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byrnes with the control device of Birnschein and Jessen, where doing so allows the consolidation of computing to one module. This is advantageous in that it simplifies operation of the vehicle, effectively allowing the vehicle to operate as one entity.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Birnschein and Jessen, in view of Rub (US 2015/0202974 A1).

Regarding claim 11, the combination of Brinschein and Jessen does not explicitly disclose wherein verifying the electrical connection of the new module comprises transmitting a verification to a control center arranged in communication with the vehicle.
However, Rub teaches wherein verifying the electrical connection of the new module comprises transmitting a verification to a control center arranged in communication with the vehicle (In paragraph [0023], Rub teaches that an electrical connection between a vehicle and charging station is established via the insertion of the plug (or when the vehicle F drives into a substantially predetermined parking position at the charging station L in the case of inductive charging); in paragraph [0035], Rub teaches that the vehicle F and/or the charging station L transmits the identification ID-F, ID-L, the position P-F, P-L and the time point of the coupling and de-coupling to the central processor C (control center) in order for the central processor C to verify what entities were electrically connected; see also paragraph [0031], where the central processor C transmits a signal to begin charging upon verification).
Rub is considered to be analogous to the claimed invention in that they both pertain to verifying an electrical connection between two entities via a central controller. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting a verification of an electrical connection to a central controller as taught by Rub with the method and vehicle or Brinschein and Jessen, where doing so allows further management of the entities as suggested by Rub in paragraph [0031]. This is advantageous in that correct operation of the vehicle can be further ensured, for example, if the electrical connection has been established between the expected entities can be additionally verified before continuing operation.

Regarding claim 24, the combination of Brinschein and Jessen does not explicitly disclose wherein the control device is configured to verify the electrical connection of the new module by transmitting a verification to a control center arranged in communication with the vehicle.
However, Rub teaches wherein the control device is configured to verify the electrical connection of the new module by transmitting a verification to a control center arranged in communication with the vehicle (In paragraph [0023], Rub teaches that an electrical connection between a vehicle and charging station is established via the insertion of the plug (or when the vehicle F drives into a substantially predetermined parking position at the charging station L in the case of inductive charging); in paragraph [0035], Rub teaches that the vehicle F and/or the charging station L transmits the identification ID-F, ID-L, the position P-F, P-L and the time point of the coupling and de-coupling to the central processor C (control center) in order for the central processor C to verify what entities were electrically connected; see also paragraph [0031], where the central processor C transmits a signal to begin charging upon verification).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting a verification of an electrical connection to a central controller as taught by Rub with the control device or Brinschein and Jessen, where doing so allows further management of the entities as suggested by Rub in paragraph [0031]. This is advantageous in that correct operation of the vehicle can be further ensured, for example, if the electrical connection has been established between the expected entities can be additionally verified before continuing operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lea (US 6,314,447 B1) teaches a system in which a host device creates and registers one or more processor control modules including self-describing data from the corresponding connected device.
DiLullo (US 4,897,642 A) teaches a vehicle which detects the presence of a valid ID code of a connected trailer (module) and provides a status indication that the trailer is connected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665